Order entered January 10, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00915-CV

            TACMED HOLDINGS, INC. AND LORETTA YOUNG, Appellants

                                              V.

   REV RECREATION GROUP, INC. F/K/A ALLIED RECREATION GROUP, INC.,
                               Appellee

                      On Appeal from the 296th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 296-02909-2017

                                          ORDER
        Before the Court is appellants’ January 8, 2019 unopposed motion to extend time to file

reply brief. We GRANT the motion and ORDER the brief be filed no later than January 31,

2019.


                                                     /s/   BILL WHITEHILL
                                                           JUSTICE